OPINION — AG — THE FITTING OF CONTACT LENSES CAN LEGALLY BE DONE ONLY BY A DULY REGISTERED OPTOMETRIST, OR LICENSED PHYSICIAN AND/OR SURGEON OF MEDICINE, UNDER THE LAW OF THE STATE OF OKLAHOMA AND THAT IT IS UNLAWFUL FOR ANY PERSON NOT SO REGISTERED OR LICENSED TO FIT CONTACT LENSES TO THE HUMAN EYE OF ANOTHER PERSON, EITHER WITH OR WITHOUT A PRESCRIPTION. CITE: OPINION NO. AUGUST 11, 1945 — CLAY, 59 O.S.H. 589, 59 O.S.H. 588, 59 O.S.H. 942, 59 O.S.H. 581 (L. G. HYDEN) ** NOTE: WITHDRAWN BY OPINION NO. 69-172(A) (1969) **